PER CURIAM.
Carroll Byrd appeals an order denying his motion for new trial alleging newly discovered evidence. But this motion was not filed within ten days after the rendition of the verdict and was therefore untimely. See Fla. R.Crim. P. 3.590(a). The trial court could not have construed the motion as seeking relief under Florida Rule of Criminal Procedure 3.850 because the motion did not comply with the requirements of that rule in that it was unsworn. See Fla. R.Crim. P. 3.850(c); Flint v. State, 561 So.2d 1343, 1344 (Fla. 1st DCA 1990) (“Wo affirm the order denying t!' ’ ¡motion for now trial] because the motion failed to comply with the requirements of Rule 3.850, including the requirement that the motion be under oath.”).
AFFIRMED.
ERVIN, BARFIELD and BENTON, JJ., concur.